UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Medical International Technology, Inc. (Exact name of small business issuer as specified in its charter) Colorado 000-31469 84-1509950 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 1872 Beaulac Ville Saint-Laurent Montreal, Quebec, Canada H4R 2E7 (Address of principal executive offices) (514) 339-9355 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero smaller reporting company x (Do not check is a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock. As of May 14, 2012, there were 83,804,627 shares, par value $.0001 per share, of Common Stock issued and outstanding. MEDICAL INTERNATIONAL TECHNOLOGY, INC. FORM 10-Q March 31, 2012 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheet 3 Consolidated Statements of Operations, 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Comprehensive Loss 7 Consolidated Statement of Stockholders’ (Deficit) 8 Notes to Unaudited Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 Part II. OTHER INFORMATION 19 Item 1Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults upon Senior Securities 19 Item 4.(Removed and Reserved) 19 Item 5. Other Information 19 Item 6.Exhibits 19 SIGNATURES 20 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Information CONSOLIDATED BALANCE SHEET March31, September 30, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ - $ Accounts receivable Inventories Prepaid expenses Total Current Assets Long Term Investment Investment in MIT China Joint Venture Property and Equipment Tooling and machinery Furniture and office equipment Leasehold improvements Less accumulated depreciation ) ) Other Assets Patents (net of accumulated amortization of $2,254and $9,412) Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements 3 CONSOLIDATED BALANCE SHEET March31, September 30, (Unaudited) (Audited) Liabilities and Stockholders' Equity (Deficit) Current Liabilities Bank overdraft Bank line $ 45 ,040 $ Deferred income Accounts payable and accrued expenses 172, 838 Amounts due to related parties - Long-Term Debts Total Liabilities Stockholders' Equity (Deficit) Preferred stock, $.0001 par value; 3,000,000 shares authorized; None issued and outstanding as of December 31, 2007 Common stock, $.0001 par value; 100,000,000 shares authorized; 83,804,627 and 83,804,627 shares issued and Outstanding, respectively Additional paid-in capital Deficit ) ) Other comprehensive income (loss) ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 4 CONSOLIDATED STATEMENTS OF OPERATIONS Three-Months Period Ended March 31, Six-Months Period Ended March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ Cost of sales ( 59,063 ) Gross profit (loss) Selling, general, and administrative expenses ) Loss from operations ) ) ) Other Income (Expense) Equity earnings (loss) on MIT China Joint Venture ) ) ) Interest income/loss - - Interest expense ) Net Loss $ (24 767 ) $ ) $ ) $ ) Basic (loss) per share $ ) $ ) $ ) $ ) Basic weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Six-Month Period Ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $
